DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on November 1, 2019.  These drawings are acceptable.
Claim Objections
Claim 8 is objected to because at line 2, “extend” should instead read “extending”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “at least some of the first domed pods have different internal volumes” at line 2.  It is unclear from what the internal volumes of the at least some of the first domed pods are different.  If meant to state that the internal from one another, then it is suggested that the limitation instead recite “at least some of the first domed pods have different internal volumes than one another” or some other similar language that clearly states which structures are being compared to one another with respect to the different internal volumes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3, 5, 7-9, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0033577 to Dahl et al. (hereinafter, “Dahl”) in view of U.S. Patent Application Publication No. 2004/0010853 to Muci et al. (hereinafter, “Muci”).
Regarding claim 1, Dahl teaches a sole structure for an article of footwear (Fig. 1; Abstract) comprising: a midsole (100) including a bladder system (void cell matrices (106, 108)) comprising a first bladder (bottom matrix (108)) retaining fluid as a first cushioning layer (bottom matrix (108) includes void cells that are filled with air for cushioning; [0011], [0023]), and a second bladder (top matrix (106)) retaining fluid as a second cushioning layer (top matrix (106) includes void cells that are filled with air for cushioning; [0011], [0023]); the second bladder (top matrix (106)) overlying the first bladder (bottom matrix (108)) and the first bladder (bottom matrix (106)) establishing a ground-facing surface (bottom layer (111)) of the bladder system and the second bladder (top matrix (106)) establishing a foot-facing surface (top layer (110)) of the bladder system; the first bladder (bottom matrix (108)) comprising first domed pods (void cells may be hemispherical in shape (i.e., domed); [0022]) extending at the ground-facing surface and at an upper surface of the first bladder (void cells of bottom matrix (108) extend between bottom layer (111) and a top surface of the void cells); and the second bladder (top matrix (106)) comprising second domed pods (void cells of top matrix (106) proximate outer perimeter of top matrix (106) which may be hemispherical in shape (i.e., domed); [0022]) and annular ring pods (void cells of top matrix (106) Examiner’s Note: the hemispherical void cells meet the claimed limitation of the annular ring pods based on the definition of “ring” being a circular object, form, line, or arrangement (See “definition of ‘ring’” attached as non-patent literature to this correspondence), the second domed pods and the annular ring pods extending at a lower surface of the second bladder and at the foot-facing surface (void cells of top matrix (106) extend between top layer (110) and a lower surface of the of the void cells).
Although Dahl teaches a first bladder and a second bladder, Dahl does not explicitly teach a first bladder enclosing a first sealed chamber, the first sealed chamber filling the first domed pods and a second bladder enclosing a second sealed chamber isolated from the first sealed chamber, the second sealed chamber filling the second domed pods and the annular ring pods.
However, Muci, in a related pneumatic cushion art, is directed to a multilayer inflatable pillow having stacked layers of inflated chambers (Figs. 1-5; Abstract).  More specifically, Muci teaches a first bladder (inflatable layer of chambers (14)) enclosing a first sealed chamber (interior space formed within layer (14)), the first sealed chamber filling the first domed pods (chambers formed within layer (14)) and a second bladder (inflatable layer of chambers (12)) enclosing a second sealed chamber (interior space formed within layer (12)) isolated from the first sealed chamber (layers (12, 14) can be separate and individually inflated; [0026]), the second sealed chamber filling the second domed pods and the annular ring pods (chambers formed within layer (12)).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the bladders of Dahl to each enclose sealed chambers 
Furthermore, Dahl does not explicitly teach the second bladder having a lower surface bonded to an upper surface of the first bladder.
However, Muci also teaches the second bladder (layer (12)) having a lower surface bonded to an upper surface of the first bladder (Fig. 5; lower surface of layer (12) is welded to upper surface of layer (14) at areas (48) of contact). 
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the stacked bladders of Dahl to be welded (i.e., bonded) to one another at the points of contact of the layers as disclosed by Muci.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the stacked bladders of Dahl to be welded (i.e., bonded) to one another at the points of contact of the layers as disclosed by Muci in order to securely join the stacked bladders to one another and prevent unwanted movement relative to one another especially when experiencing compressive loads.
Regarding claim 2, Dahl as modified by Muci, as discussed above, teaches wherein the bladder system (void cell matrices (106, 108)) comprises four stacked polymeric sheets (top layer (110), void cells formed on top layer (110), bottom layer (111), and void cells formed on bottom layer (111)), the four stacked polymeric sheets including: a first sheet establishing the ground-facing surface (bottom layer (111)) and including lower portions of the first domed pods (bottom layer (111) forms lower boundary of void cells formed on the bottom layer (111)); a second sheet (void cells formed on bottom layer (111)) overlying the first sheet (bottom layer (111)) to enclose the first sealed chamber (chamber is enclosed and sealed as modified by Muci as previously described), the second sheet (void cells formed on bottom layer (111)) establishing the upper surface of the first bladder and including upper portions of the first domed pods (void cells (i.e., the domed pods) formed on bottom layer (111) establish upper surface of bottom matrix (108)); a third sheet (void cells formed on top layer (110)) overlying the second sheet (void cells formed on bottom layer (111)), the third sheet establishing the lower surface of the second bladder and including lower portions of the second domed pods and lower portions of the annular ring pods (void cells (i.e., the domed and annular ring pods) formed on top layer (110) establish lower surface of top matrix (106)); and a fourth sheet (top layer (110)) overlying the third sheet (void cells formed on top layer (110)) to enclose the second sealed chamber (chamber is enclosed and sealed as modified by Muci as previously described) and establishing the foot-facing surface (top layer (110)), the fourth sheet including upper portions of the second domed pods and upper portions of the annular ring pods (bottom layer (111) forms lower boundary of void cells formed on the bottom layer (111)).
That said, Dahl does not explicitly disclose that the second sheet is bonded to the first sheet, the third sheet is bonded to the second sheet, and the fourth sheet is bonded to third sheet.
bonded to the first sheet (top sheet and bottom sheet of bottom layer (14) are welded together), the third sheet is bonded to the second sheet (bottom sheet of top layer (12) is welded to top sheet of bottom layer (14)), and the fourth sheet is bonded to third sheet (top sheet and bottom sheet of top layer (12) are welded together) (See Muci, Col. 1, lines 47-58).  
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the layered sheets of Dahl to be welded (i.e., bonded) to one another as disclosed by Muci.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the layered of Dahl to be welded (i.e., bonded) to one another as disclosed by Muci in order to securely join the layers of the bladder construction to one another using fluid tight bonds that would also maintain the general positioning of the layers relative to one another during use.
Regarding claim 3, Dahl as modified by Muci, as discussed with respect to claim 1, teaches wherein: the first sealed chamber fluidly interconnects the first domed pods with one another (bottom matrix (108) forms an array of interconnected void cells filled with fluid; [0003], [0010]-[0011]); and the second sealed chamber fluidly interconnects the annular ring pods with one another and with the second domed pods (top matrix (106) forms another array of interconnected void cells filled with fluid; [0003], [0010]-[0011]).
claim 5, Dahl teaches wherein: each of the second domed pods (hemispherical void cells of top matrix (106); [0022]) overlies and is bonded to a different one of the first domed pods (hemispherical void cells of bottom matrix (108)), establishing stacked domed pod pairs (void cells of top and bottom matrices (106, 108) are vertically aligned so that each void cell in one matrix corresponds to one void cell in the other matrix thereby forming stacked pairs; [0012], [0025]).
Regarding claim 7, Dahl teaches wherein each of the annular ring pods (hemispherical void cells in top matrix (106)) overlies and is bonded to a different one of the first domed pods (corresponding hemispherical void cells in bottom matrix (108)) not bonded to any of the second domed pods, establishing stacked annular ring pod/domed pod pairs (void cells of top and bottom matrices (106, 108) are vertically aligned so that each void cell in one matrix corresponds to one void cell in the other matrix thereby forming stacked pairs; [0012], [0025]).
Regarding claim 8, Dahl teaches wherein the stacked annular ring pod/domed pod pairs (vertically aligned and stacked void cells of top and bottom matrices (106, 108)) are arranged in a row extend longitudinally along the bladder system (Fig. 1; vertically aligned and stacked void cells extend longitudinally in rows on sole (100) from forefoot to heel regions).
Regarding claim 9, Dahl teaches wherein the stacked domed pod pairs are arranged in a medial row at a medial side of the bladder system (See Annotated portion of Fig. 1 of Dahl below) vertically aligned and stacked void cells of top and bottom matrices (106, 108) positioned on medial side of sole (100)), and in a lateral row at a lateral side of the bladder system (vertically aligned and stacked void cells of top and , the row of the stacked annular ring pod/domed pod pairs (interior row of vertically aligned and stacked void cells of top and bottom matrices (106, 108)) is disposed between the medial row of stacked domed pod pairs and the lateral row of stacked domed pod pairs (interior row of stacked void cells is positioned between medial and lateral rows).

    PNG
    media_image1.png
    397
    664
    media_image1.png
    Greyscale

Annotated portion of Fig. 1 of Dahl
Regarding claim 15, Dahl teaches wherein: each of the first domed pods of the stacked domed pod pairs in the medial row (void cells in bottom matrix (108) positioned on medial side of sole (100)) includes a peripheral flange (bottom binding layer (111) forming portion of void cells), the peripheral flange of at least one of the first domed pods of the stacked domed pod pairs in the medial row is connected to and is integral with the peripheral flange of an adjacent one of the first domed pods of the stacked domed pod pairs in the medial row (bottom binding layer (111) forms a portion of and connects all void cells in bottom matrix (108) including adjacent void cells in medial row); and each of the first domed pods of the stacked domed pod pairs in the lateral row  includes a peripheral flange (bottom binding layer (111) forming portion of void cells), the peripheral flange of at least one of the first domed pods of the stacked domed pod pairs in the lateral row is connected to and is integral with the peripheral flange of an adjacent one of the first domed pods of the stacked domed pod pairs in the lateral row (bottom binding layer (111) forms a portion of and connects all void cells in bottom matrix (108) including adjacent void cells in lateral row).
Regarding claim 16, Dahl teaches wherein: each of the second domed pods of the stacked domed pod pairs in the medial row (void cells in top matrix (106) positioned on medial side of sole (100)) includes a peripheral flange (top binding layer (110) forming portion of void cells), the peripheral flange of at least one of the second domed pods of the stacked domed pod pairs in the medial row is connected to and is integral with the peripheral flange of an adjacent one of the second domed pods of the stacked domed pod pairs in the medial row (top binding layer (110) forms a portion of and connects all void cells in top matrix (106) including adjacent void cells in medial row); and each of the second domed pods of the stacked domed pod pairs in the lateral row (void cells in top matrix (106) positioned on lateral side of sole (100)) includes a peripheral flange (top binding layer (110) forming portion of void cells), the peripheral flange of at least one of the second domed pods of the stacked domed pod pairs in the lateral row is connected to and is integral with the peripheral flange of an adjacent one of the second domed pods of the stacked domed pod pairs in the lateral row (top binding layer (110) forms a portion of and connects all void cells in top matrix (106) including adjacent void cells in lateral row).
claim 17, Dahl teaches wherein the stacked domed pod pairs (vertically aligned and stacked void cells of top and bottom matrices (106, 108)) at least partially establish an outer perimeter of the bladder system (Fig. 1; stacked void cells are positioned proximate outer edges of sole (100) to at least partially establish an outer perimeter of the sole (100)).
Regarding claim 18, Dahl and Muci teach the limitations of claim 17.  That said,  the relied upon embodiment of Dahl and Muci do not teach wherein at least one of the stacked domed pod pairs includes an off-center bond coupling a domed upper surface of a first domed pod to a domed lower surface of a second domed pod, and the off-center bond is nearer to an interior side of the at least one of the stacked domed pod pairs than to the outer perimeter of the bladder system. 
However, Dahl further discloses an alternative embodiment wherein corresponding, stacked void cells are angled or flared outward from one another at a point of contact.  Specifically, the alternative embodiment of Dahl teaches wherein at least one of the stacked domed pod pairs (vertically aligned and stacked void cells of top and bottom matrices (106, 108) for example void cells (124, 126) in magnified view (120) of Fig. 1) includes an off-center bond coupling a domed upper surface of a first domed pod to a domed lower surface of a second domed pod (Fig. 1; off-center attachment between void cells (124, 126) due to outward flare of cells (124, 126)), and the off-center bond is nearer to an interior side of the at least one of the stacked domed pod pairs than to the outer perimeter of the bladder system (outward flare of cells (124, 126) positions off-center attachment nearer to an interior side of the cells than an outer .
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the bond between the void cell pairs of Dahl to include the flared-outward contact angle of the alternative embodiment of Dahl.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the bond between the void cell pairs of Dahl to include the flared-outward contact angle of the alternative embodiment of Dahl in order to redistribute load outward and avoid rapid collapse of the void cells under load. (See Dahl, [0033]).
Regarding claim 19, the alternative embodiment of Dahl teaches wherein the at least one of the stacked domed pod pairs including the off-center bond is in a heel region of the bladder system (Fig. 1; paired void cells (124, 126) are positioned in a heel region of sole (100)).
Claims 4, 6, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0033577 to Dahl et al. (hereinafter, “Dahl”), in view of U.S. Patent Application Publication No. 2004/0010853 to Muci et al. (hereinafter, “Muci”), and further in view of U.S. Patent No. 5,638,565 to Pekar (hereinafter, “Pekar”).
Regarding claim 4, Dahl and Muci teach the limitations of claim 1 as previously discussed.  That said, Dahl and Muci do not teach wherein an internal volume of each of the annular ring pods is less than an internal volume of each of the second domed pods.
wherein an internal volume of each of the annular ring pods (Fig. 5; cells (12) positioned between larger cells on outer edge of layer) is less than an internal volume of each of the second domed pods (Fig. 5; larger cells positioned on outer edge of layer) (an internal volume of the smaller interior cells (i.e., the annular ring pods) is less than an internal volume of the larger outer cells (i.e., the second domed pods).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the stacked bladders of Dahl to include larger cells on the outer edge of each bladder as disclosed by Pekar.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the stacked bladders of Dahl to include larger cells on the outer edge of each bladder as disclosed by Pekar in order to form a cradle around an individual (e.g., an individual’s foot) positioned on top of the bladder system thereby improving user comfort and support. (See Pekar, Col. 6, lines 22-34).
Regarding claim 6, Dahl teaches each of the stacked domed pod pairs (vertically aligned and stacked void cells of top and bottom matrices (106, 108)) includes one of the first domed pods and one of the second domed pods having equal internal volumes (corresponding void cells are identical in size and shape; [0013]).  That said, Dahl and not teach wherein: at least some of the first domed pods have different internal volumes.
However, Pekar, in a related pneumatic cushion art, is generally directed to a multi-layer inflatable cushion forming a plurality of ordered rows of stacked cells (Fig. 1; Abstract).  In Fig. 5, Pekar teaches a specific embodiment wherein the cells (12) of the stacked layers (11, 13) forming the overall cushion (10) have various sizes including larger chambered cells on an outer edge of the layer.  More specifically, Pekar teaches wherein: at least some of the first domed pods (larger cells positioned on outer edge of layer) have different internal volumes (Fig. 5; larger cells positioned on outer edge of layer have a different internal volume than smaller interior cells).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the stacked bladders of Dahl to include larger cells on the outer edge of each bladder as disclosed by Pekar.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the stacked bladders of Dahl to include larger cells on the outer edge of each bladder as disclosed by Pekar in order to form a cradle around an individual (e.g., an individual’s foot) positioned on top of the bladder system thereby improving user comfort and support. (See Pekar, Col. 6, lines 22-34).
Regarding claim 20, wherein: the first bladder defines through holes between at least some adjacent ones of the first domed pods; and the second bladder defines through holes between at least some of the second domed pods and the annular ring pods.
Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0033577 to Dahl et al. (hereinafter, “Dahl”), in view of U.S. Patent Application Publication No. 2004/0010853 to Muci et al. (hereinafter, “Muci”), and further in view of U.S. Patent Application Publication No. 2010/0037482 to Litchfield et al. (hereinafter, “Litchfield”).
Regarding claim 10, Dahl and Muci teach the limitations of claim 9.  Dahl further teaches each of the first domed pods of the stacked domed pod pairs in the medial row (void cells in bottom matrix (108) positioned on medial side of sole (100)) is directly fluidly connected to (bottom matrix (108) forms an array of interconnected void cells filled with fluid; [0003], [0010]-[0011]) an adjacent one of first domed pods of the stacked annular ring pod/domed pod pairs (void cells in bottom matrix (108) positioned in interior rows between lateral and medial rows directly adjacent medial row); each of the first domed pods of the stacked domed pod pairs in the lateral row (void cells in bottom matrix (108) positioned on lateral side of sole (100)) is directly fluidly connected to (bottom matrix (108) forms an array of interconnected void cells filled with fluid; [0003], [0010]-[0011]) an adjacent one of first domed pods of the stacked annular ring pod/domed pod pairs (void cells in bottom matrix (108) positioned in interior rows between lateral and medial rows directly adjacent lateral row); and each of the first domed pods of the stacked annular ring pod/domed pod pairs (interior void cells in bottom matrix (108) positioned between medial and lateral rows)  is directly fluidly connected to (bottom matrix (108) forms an array of interconnected void cells filled with fluid; [0003], [0010]-[0011]) an adjacent one of the first domed pods of the stacked annular ring pod/domed pod pairs (interior void cells in bottom matrix (108) positioned in interior rows are connected to one another).
That said, as the void cells of the bottom matrix (108) of Dahl are arranged in an interconnected, grid-like matrix ([0012]) having both lateral and longitudinal connections to adjacent void cells, Dahl does not teach each of the first domed pods in the medial and lateral rows being directly fluidly connected only to an adjacent one of the first domed pods of the stacked annular ring pod/domed pod pairs (i.e., the interior rows).
However, Litchfield, in a related pneumatic shoe sole art, is directed to an impact absorbing flexible shoe support system comprising plurality of fluid filled chambers arranged in lateral and longitudinal rows (Fig. 9; Abstract).  The chambers (106) positioned on the medial and lateral edges of the sole only have lateral connectors (108) to other interior chambers, and not to other medial or lateral chambers, respectively.  Specifically, Litchfield teaches each of the first domed pods in the medial and lateral rows (Fig. 9; outer chambers (106) positioned in rows along the medial and lateral edges of the sole) being directly fluidly connected only to an adjacent one of the first domed pods of the stacked annular ring pod/domed pod pairs (interior chambers (106) positioned between medial and lateral rows) (each outer chamber (106) positioned in medial or lateral rows is connected only to one adjacent interior chamber via a connector (108)).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the interconnected medial and lateral void cells of Dahl to only have lateral connections to interior void cells (i.e., only to the first domed pods of the stacked annular ring pod/domed pod pairs) as disclosed by Litchfield.  One of ordinary only to the first domed pods of the stacked annular ring pod/domed pod pairs) as disclosed by Litchfield in order to eliminate additional longitudinal connectors thereby creating additional free space between adjacent cells in the longitudinal direction and increasing flexibility of the shoe sole in the longitudinal direction for increased comfort and mobility of the wearer.
Regarding claim 11, Dahl and Muci teach the limitations of claim 9.  That said, Dahl and Muci do not teach wherein: none of the first domed pods of the stacked domed pod pairs in the medial row are directly fluidly connected to one another; and none of the first domed pods of the stacked domed pod pairs in the lateral row are directly fluidly connected to one another.
However, Litchfield, as previously discussed above, teaches wherein: none of the first domed pods of the stacked domed pod pairs in the medial row (Fig. 9; outer chambers (106) positioned in a row along medial edge of sole) are directly fluidly connected to one another (each outer chamber (106) positioned in medial row is connected only to one adjacent interior chamber via a connector (108)); and none of the first domed pods of the stacked domed pod pairs in the lateral row (Fig. 9; outer chambers (106) positioned in a row along lateral edge of sole) are directly fluidly connected to one another (each outer chamber (106) positioned in lateral row is connected only to one adjacent interior chamber via a connector (108)).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the interconnected medial and lateral void cells of Dahl to not 
Regarding claim 13, Dahl and Muci teach the limitations of claim 9.  Dahl further teaches wherein: each of the second domed pods of the stacked domed pod pairs in the medial row (void cells in top matrix (106) positioned on medial side of sole (100)) is directly fluidly connected to (top matrix (106) forms an array of interconnected void cells filled with fluid; [0003], [0010]-[0011]) an adjacent one of annular ring pods of the stacked annular ring pod/domed pod pairs (void cells in top matrix (106) positioned in interior rows between lateral and medial rows directly adjacent medial row); each of the second domed pods of the stacked domed pod pairs in the lateral row (void cells in top matrix (106) positioned on lateral side of sole (100)) is directly fluidly connected to (top matrix (106) forms an array of interconnected void cells filled with fluid; [0003], [0010]-[0011]) an adjacent one of annular ring pods of the stacked annular ring pod/domed pod pairs (void cells in top matrix (106) positioned in interior rows between lateral and medial rows directly adjacent lateral row); and each of the annular ring pods of the stacked annular ring pod/domed pod pairs (interior void cells in bottom matrix (108) positioned between medial and lateral rows) is directly fluidly connected to (top matrix  an adjacent one of the annular ring pods of the stacked annular ring pod/domed pod pairs (interior void cells in top matrix (106) positioned in interior rows are connected to one another).
That said, as the void cells of the top matrix (106) of Dahl are arranged in an interconnected, grid-like matrix ([0012]) having both lateral and longitudinal connections to adjacent void cells, Dahl does not teach each of the first domed pods in the medial and lateral rows being directly fluidly connected only to an adjacent one of the first domed pods of the stacked annular ring pod/domed pod pairs (i.e., the interior rows).
However, Litchfield, in a related pneumatic shoe sole art, is directed to an impact absorbing flexible shoe support system comprising plurality of fluid filled chambers arranged in lateral and longitudinal rows (Fig. 9; Abstract).  The chambers (106) positioned on the medial and lateral edges of the sole only have lateral connectors (108) to other interior chambers, and not to other medial or lateral chambers, respectively.  Specifically, Litchfield teaches each of the first domed pods in the medial and lateral rows (Fig. 9; outer chambers (106) positioned in rows along the medial and lateral edges of the sole) being directly fluidly connected only to an adjacent one of the first domed pods of the stacked annular ring pod/domed pod pairs (interior chambers (106) positioned between medial and lateral rows) (each outer chamber (106) positioned in medial or lateral rows is connected only to one adjacent interior chamber via a connector (108)).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the interconnected medial and lateral void cells of Dahl to only only to the first domed pods of the stacked annular ring pod/domed pod pairs) as disclosed by Litchfield.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the interconnected medial and lateral void cells of Dahl to only have lateral connections to interior void cells (i.e., only to the first domed pods of the stacked annular ring pod/domed pod pairs) as disclosed by Litchfield in order to eliminate additional longitudinal connectors thereby creating additional free space between adjacent cells in the longitudinal direction and increasing flexibility of the shoe sole in the longitudinal direction for increased comfort and mobility of the wearer.
Allowable Subject Matter
Claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 7,685,743 to Swigart; US 6,931,764 to Swigart; US 6,029,962 to Shorten; US 7,784,196 to Christensen; US 2020/0359737 to Sung; and US 2013/0212909 to Bates are all directed to pneumatic cushioning systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038.  The examiner can normally be reached on M-F: 8:30AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732             

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732